ZEHMER, Judge.
Jimmy Hatcher appeals from a final order of the trial court granting a motion to dismiss with prejudice as to all of the ap-pellee insurance companies. The court’s dismissal was based on section 627.7262(1), Florida Statutes (1982), which provides as follows:
It shall be a condition precedent to the accrual or maintenance of a cause of action against a liability insurer by a person not an insured under the terms of the liability insurance contract that such person shall first obtain a judgment against a person who is an insured under the terms of such policy for a cause of action which is covered by such policy.
This statute was held constitutional by the Florida Supreme Court in VanBibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983), but the Court specifically found that because it was a substantive statute it was inapplicable to causes of action “predicated on *465events which occurred prior to the effective date of the statute.” Id., at 881. The effective date of section 627.7262(1), Florida Statutes (1982), was October 1, 1982. Upon a complete reading of appellant’s complaint, it appears that the operative events alleged in all counts occurred prior to October 1, 1982. Accordingly, section 627.7262 is inapplicable in this case and does not operate to bar appellant’s suit against the insurance companies.
REVERSED and REMANDED.
L. SMITH and JOANOS, JJ., concur.